 



Exhibit 10.1
2005 Executive Bonus Plan Summary
The Board of Directors of Sipex Corporation (“Sipex”) has approved an executive
bonus plan that will be based upon achievement of certain goals and completion
certain milestones including the following:

  •   Successful completion of the sale of Sipex’s fabrication facility     •  
Successful completion of the restatement of Sipex’s financial statements     •  
Improved liquidity position     •   Quarterly revenue growth     •   Reduced
expenses     •   Development of corporation strategy     •   Reduction in
inventory     •   Development of new products     •   Improved production
quality     •   Development of information technology resources

Based upon the achievement of the above goals, the maximum payout for the named
executive officer participants in the bonus plan would be as follows:

         
Ralph Schmitt, Chief Executive Officer
  $ 200,000  
Rick Hawron, Senior VP of World Wide Sales
  $ 90,000  
Ray Wallin, Chief Financial Officer and Senior VP of Finance
  $ 80,000  

 